Citation Nr: 0112214	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  98-20 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from July 1950 to February 
1956.  The veteran died in March 1998.  The appellant seeks 
benefits as the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 


FINDING OF FACT

Coronary artery disease contributed to the veteran's death.  


CONCLUSION OF LAW

The cause of the veteran's death was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312.  The principal cause of death is one which, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  The contributory cause of 
death is one that contributed substantially or materially, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, a disease which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

The certificate of death reflects that the veteran died in 
March 1998 as a result of disseminated intravascular 
coagulation secondary pseudomonal pneumonia (recurrent) and 
chronic obstructive lung disease  (end stage).  At the time 
of the veteran's death service connection was in effect for 
anxiety reaction, frostbite of the hands and feet, 
polyneuropathy of the lower extremities, a scar of the scalp, 
and hypertension with tachycardia.  The RO granted service 
connection for hypertension and tachycardia in October 1994 
based upon presumptions pertaining to prisoners of war.  See 
38 U.S.C.A. § 1112(b); 38 C.F.R. §§ 3.304(e), 3.309(c).  

Treatment records, including a November 1996 VA 
hospitalization report, reflect the presence of congestive 
heart failure.  In March 1998, the veteran was hospitalized 
in connection with oxygen and steroid dependent chronic 
obstructive lung pulmonary disease, non-small cell lung 
cancer, and recurrence pseudomonal pneumonia.  The report of 
that hospitalization, during which the veteran expired, 
characterizes the immediate causes of death as cardiac 
arrhythmia and respiratory failure.  An 
(electroencephalogram) EEG report associated with that 
hospitalization reflects the presence of left atrial 
enlargement and widespread ischemia, as well as sinus 
tachycardia.  

Although the certificate of death does not identify 
hypertension or associated heart disease as causes of death, 
a November 1998 statement from the Chief of 
Hematology/Oncology of the hospital in which the veteran 
expired reflects a determination that the veteran had 
coronary artery disease and cor pulmonale cardiac disease 
which contributed to the veteran's death.  That statement, 
together with medical evidence of coronary artery disease and 
hypertension, tend to suggest that hypertension and 
associated heart disease played a role in causing the 
veteran's death, notwithstanding the lack of reference to 
those diseases in the certificate of death.  

A June 2000 opinion from a medical advisor to the rating 
board, however, reflects a conclusion that the primary cause 
of the veteran's death was the overwhelming effect of severe 
bacterial lung infection upon chronically diseased lungs 
followed by progressive deterioration of function of multiple 
other body systems.  That medical advisor therein also 
concluded that there is no supportive evidence in the record 
that the veteran's service-connected hypertension and/or 
ischemic heart disease required specific treatment or 
materially decreased the ability of the veteran to resist the 
devastating effects of the primary lung disease.  

The claims file, as such, contains the opinions of two 
different physicians who appear to be familiar with the 
records of treatment associated with the veteran's death and 
who have offered differing conclusions concerning the role 
that ischemic heart/coronary artery disease played in 
hastening the veteran's demise.  The Board finds that the 
evidence before it is in equipoise with respect to this 
issue.  The Board, therefore, resolves reasonable doubt in 
the appellant's behalf in finding that coronary artery 
disease contributed to the veteran's death.  See 38 C.F.R. 
§ 3.102.  Given the inherent link between hypertension and 
coronary artery/ischemic heart disease, service connection is 
warranted for the cause of the veteran's death.  


ORDER

The appeal is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

